Name: Commission Regulation (EU) NoÃ 557/2010 of 24Ã June 2010 amending Regulations (EC) NoÃ 1518/2003, (EC) NoÃ 596/2004, (EC) NoÃ 633/2004, (EC) NoÃ 1345/2005, (EC) NoÃ 2014/2005, (EC) NoÃ 239/2007, (EC) NoÃ 1299/2007, (EC) NoÃ 543/2008, (EC) NoÃ 589/2008, (EC) NoÃ 617/2008 and (EC) NoÃ 826/2008 as regards the notification obligations within the common organisation of agricultural markets
 Type: Regulation
 Subject Matter: information and information processing;  documentation;  agricultural policy
 Date Published: nan

 ISSN 1725-2555 doi:10.3000/17252555.L_2010.159.eng Official Journal of the European Union L 159 English edition Legislation Volume 5325 June 2010 Contents II Non-legislative acts page REGULATIONS * Council Regulation (EU) No 554/2010 of 24 June 2010 amending Regulation (EC) No 2488/2000 maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him 1 * Council Regulation (EU) No 555/2010 of 24 June 2010 amending Regulation (EC) No 1412/2006 concerning certain restrictive measures in respect of Lebanon 5 * Council Regulation (EU) No 556/2010 of 24 June 2010 amending Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) 9 * Commission Regulation (EU) No 557/2010 of 24 June 2010 amending Regulations (EC) No 1518/2003, (EC) No 596/2004, (EC) No 633/2004, (EC) No 1345/2005, (EC) No 2014/2005, (EC) No 239/2007, (EC) No 1299/2007, (EC) No 543/2008, (EC) No 589/2008, (EC) No 617/2008 and (EC) No 826/2008 as regards the notification obligations within the common organisation of agricultural markets 13 * Commission Regulation (EU) No 558/2010 of 24 June 2010 amending Annex III to Regulation (EC) No 853/2004 of the European Parliament and of the Council laying down specific hygiene rules for food of animal origin ( 1 ) 18 Commission Regulation (EU) No 559/2010 of 24 June 2010 establishing the standard import values for determining the entry price of certain fruit and vegetables 22 Corrigenda * Corrigendum to the Statement of revenue and expenditure of the European Network and Information Security Agency for the financial year 2009  Amending Budget No 2 ( OJ L 18, 22.1.2010 ) 24 (1) Text with EEA relevance EN Acts whose titles are printed in light type are those relating to day-to-day management of agricultural matters, and are generally valid for a limited period. The titles of all other Acts are printed in bold type and preceded by an asterisk. II Non-legislative acts REGULATIONS 25.6.2010 EN Official Journal of the European Union L 159/1 COUNCIL REGULATION (EU) No 554/2010 of 24 June 2010 amending Regulation (EC) No 2488/2000 maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(2) thereof, Having regard to Council Common Position 2000/599/CFSP of 9 October 2000 on support to a democratic FRY and the immediate lifting of certain restrictive measures (1), and to Council Common Position 2000/696/CFSP of 10 November 2000 on the maintenance of specific restrictive measures directed against Mr Milosevic and persons associated with him (2), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) Council Regulation (EC) No 2488/2000 of 10 November 2000 maintaining a freeze of funds in relation to Mr Milosevic and those persons associated with him (3) confirmed certain restrictive measures in accordance with Common Positions 2000/599/CFSP and 2000/696/CFSP. (2) It is appropriate to align Regulation (EC) No 2488/2000 with recent developments in sanctions practice, on the one hand as regards the identification of competent authorities and on the other, as regards the Article on Union jurisdiction. (3) Regulation (EC) No 2488/2000 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2488/2000 is amended as follows: 1. Paragraph 2 of Article 2 is replaced by the following: 2. Any information that the provisions of this Regulation are being, or have been circumvented shall be notified to the competent authorities as indicated in the websites listed in Annex II and/or to the Commission.; 2. Article 3 is replaced by the following: Article 3 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 1, to the competent authorities of Member States as indicated in the websites listed in Annex II for the country where they are resident or located and shall transmit such information, directly or through the competent authority as indicated in the websites listed in Annex II, to the Commission; and (b) cooperate with that competent authority in any verification of this information. 2. Any additional information directly received by the Commission shall be made available to the Member State concerned. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received.; 3. Paragraphs 2 and 3 of Article 4 are replaced by the following: 2. The Commission shall be empowered: (a) to amend Annex I, taking into account decisions implementing Common Position 2000/696/CFSP, (b) on an exceptional basis, to grant exemptions to Article 1 for strictly humanitarian purposes, (c) to amend Annex II on the basis of information supplied by Member States. 3. Any request by a person for an exemption referred to in paragraph 2(b) or for an amendment of Annex I shall be made through the competent authorities as indicated in the websites listed in Annex II. The competent authorities of the Member States shall verify, to the fullest extent possible, the information provided by the persons making a request.; 4. The following Article is inserted: Article 8a 1. Member States shall designate the competent authorities referred to in Articles 2, 3 and 4 and identify them in the websites as listed in Annex II. Member States shall notify the Commission of any changes to the addresses of their websites listed in Annex II before such changes take effect. 2. Member States shall notify the Commission of their competent authorities, including the contact details of those competent authorities, by 15 July 2010 and shall notify the Commission without delay of any subsequent amendment.; 5. Article 10 is replaced by the following: Article 10 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union.; 6. Annex II is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 2010. For the Council The President J. BLANCO LÃ PEZ (1) OJ L 261, 14.10.2000, p. 1. (2) OJ L 287, 14.11.2000, p. 1. (3) OJ L 287, 14.11.2000, p. 19. ANNEX ANNEX II Websites for information on the competent authorities referred to in Articles 2, 3 and 4 and address for notifications and requests to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/Global+Issues/International+Sanctions/ SPAIN http://www.maec.es/es/MenuPpal/Asuntos/SancionesInternacionales/Paginas FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/felelos_illetekes_hatosagok.htm MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/nl/Onderwerpen/Internationale_rechtsorde/Internationale_Sancties/Bevoegde_instanties_algemeen AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.mne.gov.pt/mne/pt/AutMedidasRestritivas.htm ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM http://www.fco.gov.uk/en/about-us/what-we-do/services-we-deliver/business-services/export-controls-sanctions/ Address for notifications and requests to the European Commission: European Commission DG External Relations Directorate A. Crisis Platform and Policy Coordination in Common Foreign and Security Policy Unit A2. Crisis Response and Peace Building CHAR 12/106 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu Tel. (32 2) 295 55 85 Fax (32 2) 299 08 73 25.6.2010 EN Official Journal of the European Union L 159/5 COUNCIL REGULATION (EU) No 555/2010 of 24 June 2010 amending Regulation (EC) No 1412/2006 concerning certain restrictive measures in respect of Lebanon THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(1) thereof, Having regard to Council Common Position 2006/625/CFSP of 15 September 2006 concerning a prohibition on the sale or supply of arms and related matÃ ©riel and on the provision of related services to entities or individuals in Lebanon in accordance with UNSC Resolution 1701 (2006) (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) Council Regulation (EC) No 1412/2006 of 25 September 2006 concerning certain restrictive measures in respect of Lebanon (2) prohibits the provision of certain technical assistance, financing and financial assistance to anyone in Lebanon or for use in Lebanon, in accordance with Common Position 2006/625/CFSP. (2) It is appropriate to align Regulation (EC) No 1412/2006 with recent developments in sanctions practice, on the one hand as regards the identification of competent authorities and on the other, as regards the Article on Union jurisdiction. For the sake of clarity, the Articles to which amendments need to be made should be replaced in full. (3) Regulation (EC) No 1412/2006 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1412/2006 is amended as follows: 1. Article 3 is replaced by the following: Article 3 1. By way of derogation from Article 2, the competent authorities in the Member States, as indicated in the websites listed in the Annex, may authorise, after prior written notification by the Member State concerned to the Government of Lebanon and UNIFIL, and under such conditions as they deem appropriate: (a) the provision to any natural or legal person, entity or body in Lebanon other than the armed forces of the Lebanese Republic or UNIFIL, of technical assistance, financing and financial assistance related to arms or related matÃ ©riel which are either in or for use in Lebanon, provided that: (i) the services shall not be provided, directly or indirectly, to any militia for whose disarmament the UN Security Council has called in its Resolutions 1559 (2004) and 1680 (2006), (ii) the authorisations are granted on a case-by-case basis, and (iii) the Government of Lebanon or UNIFIL authorised in each case the provision to the person, entity or body concerned of the services concerned. If the Government of Lebanon or UNIFIL authorises a specific supply or transfer to a person, entity or body of specific arms or related matÃ ©riel, that authorisation may be construed as authorising the provision to that person, entity or body of technical assistance related to the provision, manufacture, maintenance and use of the goods concerned; (b) the provision to the armed forces of the Lebanese Republic of technical assistance related to military activities and to arms or related matÃ ©riel, and of financing and financial assistance related to military activities, unless the Government of Lebanon raises any objection within 14 days after the receipt of a notification. 2. By way of derogation from Article 2, the competent authorities in the Member States, as indicated in the websites listed in the Annex, may authorise, under such conditions as they deem appropriate: (a) the provision of technical assistance related to military activities and to arms or related matÃ ©riel, provided that: (i) the goods to which the assistance relates are in use or will be used by UNIFIL in the performance of its mission, and (ii) the services are provided to armed forces that are or will be part of UNIFIL; (b) the provision of financing and financial assistance related to military activities and to arms or related matÃ ©riel, provided that: (i) the financing or financial assistance is provided to UNIFIL, to the armed forces of a State that provides troops to UNIFIL, or to a public authority in charge of procurement for the armed forces of such a State, and (ii) the arms or related matÃ ©riel are procured for the purpose of use by UNIFIL or by the armed forces of the State concerned assigned to UNIFIL. 3. The competent authorities in the Member States, as indicated in the websites listed in the Annex, may only grant the authorisations referred to in paragraphs 1 and 2 prior to the activity for which they are requested. 4. The relevant Member State shall inform the other Member States and the Commission of any authorisation granted under paragraphs 1 and 2.; 2. The following Article is inserted: Article 6a 1. Member States shall designate the competent authorities referred to in Article 3 and identify them in the websites as listed in the Annex. Member States shall notify the Commission of any changes to the addresses of their websites listed in the Annex before such changes take effect. 2. Member States shall notify the Commission of their competent authorities, including the contact details of those competent authorities, by 15 July 2010 and shall notify the Commission without delay of any subsequent amendment.; 3. Article 7 is replaced by the following: Article 7 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union.; 4. The Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 2010. For the Council The President J. BLANCO LÃ PEZ (1) OJ L 253, 16.9.2006, p. 36. (2) OJ L 267, 27.9.2006, p. 2. ANNEX ANNEX Websites for information on the competent authorities referred to in Article 3, and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id = 28519 GREECE http://www.mfa.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/Global+Issues/International+Sanctions/ SPAIN http://www.maec.es/es/MenuPpal/Asuntos/SancionesInternacionales/Paginas FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/felelos_illetekes_hatosagok.htm MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/nl/Onderwerpen/Internationale_rechtsorde/Internationale_Sancties/Bevoegde_instanties_algemeen AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.mne.gov.pt/mne/pt/AutMedidasRestritivas.htm ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM http://www.fco.gov.uk/en/about-us/what-we-do/services-we-deliver/business-services/export-controls-sanctions/ Address for notifications to the European Commission: European Commission DG External Relations Directorate A. Crisis Platform and Policy Coordination in Common Foreign and Security Policy Unit A2. Crisis Response and Peace Building CHAR 12/106 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu Tel. (32 2) 295 55 85 Fax (32 2) 299 08 73 25.6.2010 EN Official Journal of the European Union L 159/9 COUNCIL REGULATION (EU) No 556/2010 of 24 June 2010 amending Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(2) thereof, Having regard to Council Common Position 2004/694/CFSP of 11 October 2004 on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) Council Regulation (EC) No 1763/2004 of 11 October 2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (2) provides for the freezing of the funds and economic resources belonging to, or owned or held by, certain natural persons indicted by the ICTY, in accordance with Common Position 2004/694/CFSP. (2) It is appropriate to align Regulation (EC) No 1763/2004 with recent developments in sanctions practice, on the one hand as regards the identification of competent authorities and on the other, as regards the Article on Union jurisdiction. For the sake of clarity, the Articles to which amendments need to be made should be replaced in full. (3) Regulation (EC) No 1763/2004 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1763/2004 is amended as follows: (1) Article 3 is replaced by the following: Article 3 1. By way of derogation from Article 2, the competent authorities in the Member States, as indicated in the websites listed in Annex II, may authorise the release of certain frozen funds or economic resources or the making available of certain frozen funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources concerned are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the Member State concerned has notified the other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least two weeks before the authorisation. 2. Member States shall inform the other Member States and the Commission of any authorisation granted under paragraph 1.; (2) Article 4 is replaced by the following: Article 4 1. By way of derogation from Article 2, the competent authorities in the Member States, as indicated in the websites listed in Annex II, may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) The funds or economic resources are subject of a judicial, administrative or arbitral lien established prior to the date on which the natural person referred to in Article 2 was included in Annex I or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) The funds or economic resources will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) The lien or judgment is not for the benefit of a natural person listed in Annex I; (d) Recognising the lien or judgment is not contrary to public policy in the Member State concerned. 2. Member States shall inform the other Member States and the Commission of any authorisation granted under paragraph 1.; (3) Article 7 is replaced by the following: Article 7 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 2, to the competent authorities of Member States as indicated in the websites listed in Annex II for the country where they are resident or located and shall transmit such information, directly or through the competent authority as indicated in the websites listed in Annex II, to the Commission; and (b) cooperate with that competent authority in any verification of this information. 2. Any additional information directly received by the Commission shall be made available to the Member State concerned. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received.; (4) The following Article is inserted: Article 11a 1. Member States shall designate the competent authorities referred to in Articles 3, 4 and 7 and identify them in the websites as listed in Annex II. Member States shall notify the Commission of any changes to the addresses of their websites listed in Annex II before such changes take effect. 2. Member States shall notify the Commission of their competent authorities, including the contact details of those competent authorities, by 15 July 2010 and shall notify the Commission without delay of any subsequent amendment.; (5) Article 12 is replaced by the following: Article 12 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union.; (6) Annex II is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 2010. For the Council The President J. BLANCO LÃ PEZ (1) OJ L 315, 14.10.2004, p. 52. (2) OJ L 315, 14.10.2004, p. 14. ANNEX ANNEX II Websites for information on the competent authorities referred to in Articles 3, 4 and 7, and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/Global+Issues/International+Sanctions/ SPAIN http://www.maec.es/es/MenuPpal/Asuntos/SancionesInternacionales/Paginas FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/felelos_illetekes_hatosagok.htm MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/nl/Onderwerpen/Internationale_rechtsorde/Internationale_Sancties/Bevoegde_instanties_algemeen AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.mne.gov.pt/mne/pt/AutMedidasRestritivas.htm ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM http://www.fco.gov.uk/en/about-us/what-we-do/services-we-deliver/business-services/export-controls-sanctions/ Address for notifications to the European Commission: European Commission DG External Relations Directorate A. Crisis Platform and Policy Coordination in Common Foreign and Security Policy Unit A2. Crisis Response and Peace Building CHAR 12/106 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu Tel. (32 2) 295 55 85 Fax (32 2) 299 08 73 25.6.2010 EN Official Journal of the European Union L 159/13 COMMISSION REGULATION (EU) No 557/2010 of 24 June 2010 amending Regulations (EC) No 1518/2003, (EC) No 596/2004, (EC) No 633/2004, (EC) No 1345/2005, (EC) No 2014/2005, (EC) No 239/2007, (EC) No 1299/2007, (EC) No 543/2008, (EC) No 589/2008, (EC) No 617/2008 and (EC) No 826/2008 as regards the notification obligations within the common organisation of agricultural markets THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1964/2005 of 29 November 2005 on the tariff rates for bananas (1), and in particular Article 2, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2), and in particular Article 43, Article 121 points (d), (e), and (f), Articles 127, 134, and Article 192(2), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments' regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (3) lays down common rules for notifying information and documents by the competent authorities of the Member States to the Commission. Those rules cover in particular the obligation for the Member States to use the information systems made available by the Commission and the validation of the access rights of the authorities or individuals authorised to send communications. In addition, that Regulation sets common principles applying to the information systems so that they guarantee the authenticity, integrity and legibility over time of the documents and provides for personal data protection. (2) Pursuant to Regulation (EC) No 792/2009 the obligation to use the information systems in accordance with that Regulation has to be provided for in the Regulations establishing a specific notification obligation. (3) The Commission has developed an information system that allows managing documents and procedures electronically in its own internal working procedures and in its relations with the authorities involved in the common agricultural policy. (4) It is considered that some notification obligations can already be fulfilled via that system in accordance with Regulation (EC) No 792/2009, in particular those provided for in Commission Regulations (EC) No 1518/2003 of 28 August 2003 laying down detailed rules for implementing the system of export licences in the pigmeat sector (4), (EC) No 596/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the egg sector (5), (EC) No 633/2004 of 30 March 2004 laying down detailed rules for implementing the system of export licences in the poultrymeat sector (6), (EC) No 1345/2005 of 16 August 2005 laying down detailed rules for the application of the system of import licences for olive oil (7), (EC) No 2014/2005 of 9 December 2005 on licences under the arrangements for importing bananas into the Community in respect of bananas released into free circulation at the common customs tariff rate of duty (8), (EC) No 239/2007 of 6 March 2007 laying down detailed rules for the application of Regulation (EEC) No 404/93 as regards the requirements for communications in the banana sector (9), (EC) No 1299/2007 of 6 November 2007 on the recognition of producer groups for hops (10), (EC) No 543/2008 of 16 June 2008 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards the marketing standards for poultrymeat (11), (EC) No 589/2008 of 23 June 2008 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards the marketing standards for eggs (12), (EC) No 617/2008 of 27 June 2008 laying down detailed rules for implementing Regulation (EC) No 1234/2007 as regards marketing standards for eggs for hatching and farmyard poultry chicks (13) and (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (14). (5) Article 5 of Regulation (EC) No 1299/2007 lays down the obligation for the Commission to publish the whole list of recognized producer groups for hops in the beginning of each calendar year in the Official Journal of the European Union. It is appropriate to use modern information systems to make those lists known to the public. Furthermore, for reasons of clarity, the content of the information should be specified in that Regulation. (6) The obligation for the Member States pursuant to Article 12(6) of Regulation (EC) No 543/2008, to make available the lists of approved slaughterhouses, as well as the changes to those lists, should be simplified in order to reduce administrative burden. (7) The conditions under which the Member States should notify under the obligation provided for in Article 37 of Regulation (EC) No 589/2008 should be better specified. Any reference to the communication from the Commission to the Member States can be considered superfluous and should thus not be reproduced for reasons of clarity. (8) The information that Member States have to submit to the Commission pursuant to Article 8(1), (2) and (3) and Article 11 of Regulation (EC) No 617/2008, are to be sent both to EUROSTAT and to Directorate-General for Agriculture and Rural development. This was an excessive burden for the Member States and should thus be arranged in a way that Member States communicate the required data only to EUROSTAT. For reasons of coherence and good administration, the communications concerned should be made by electronic means to the single entry point for data at Eurostat, in conformity with the technical specifications provided by the Commission (Eurostat). (9) Article 4 of Regulation (EC) No 826/2008 provides that the Member States have to report to the Commission certain data referred to in Part A of Annex III to that Regulation for the purposes of granting aid to olive oil as provided for in Article 33 of Regulation (EC) No 1234/2007. For reasons of clarity it should be established that only Member States producing olive oil should be requested to send those data. (10) Regulations (EC) No 1518/2003, (EC) No 596/2004, (EC) No 633/2004, (EC) No 1345/2005, (EC) No 2014/2005, (EC) No 239/2007, (EC) No 1299/2007, (EC) No 543/2008, (EC) No 589/2008, (EC) No 617/2008 and (EC) No 826/2008 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1518/2003 is amended as follows: 1. Article 7 is amended as follows: (a) In paragraph 1, the introductory phrase is replaced by the following: By Friday each week, Member States shall notify the Commission of the following information: (b) Paragraph 4 is replaced by the following: 4. The notifications referred to in this Regulation, including nil  notifications, shall be made in accordance with Commission Regulation (EC) No 792/2009 (*1). (*1) OJ L 228, 1.9.2009, p. 3." 2. Annex II is deleted. Article 2 Regulation (EC) No 596/2004 is amended as follows: 1. Article 7 is amended as follows: (a) In paragraph 1, the introductory phrase is replaced by the following: By Friday each week, Member States shall notify the Commission of the following information: (b) Paragraph 4 is deleted. 2. In Article 8, paragraph 3 is replaced by the following: 3. Member States shall notify the Commission, by Friday each week of the number of ex post export licences applied for, during the current week, including nil  notifications. The notifications shall specify, where applicable, the details referred to in Article 7(2). 3. The following Article 8a is inserted: Article 8a The notifications referred to in this Regulation, including nil  notifications, shall be made in accordance with Commission Regulation (EC) No 792/2009 (*2). (*2) OJ L 228, 1.9.2009, p. 3." 4. Annex II is deleted. Article 3 Regulation (EC) No 633/2004 is amended as follows: 1. Article 7 is amended as follows: (a) In paragraph 1 the introductory phrase is replaced by the following: By Friday each week, Member States shall notify the Commission of the following information: (b) Paragraph 4 of is deleted. 2. Paragraph 3 of Article 8 is replaced by the following: 3. Member States shall notify the Commission, by Friday each week of the number of ex post export licences applied for during the current week, including nil  notifications. The notifications shall specify, where applicable, the details referred to in Article 7(2). 3. The following Article is inserted: Article 8a The notifications referred to in this Regulation, including nil  notifications, shall be made in accordance with Commission Regulation (EC) No 792/2009 (*3). (*3) OJ L 228, 1.9.2009, p. 3." 4. Annex II is deleted. Article 4 Regulation (EC) No 1345/2005 is amended as follows: 1. In Article 4, paragraph 2 is replaced by the following: 2. The notifications referred to in point a of first subparagraph of Article 4(1), including nil  notifications, shall be made by the Member States by electronic means using the form made available to them by the Commission. The notifications referred to in point b of first subparagraph of Article 4(1) and in the second subparagraph of Article 4(1), including nil  notifications, shall be made in accordance with Commission Regulation (EC) No 792/2009 (*4). (*4) OJ L 228, 1.9.2009, p. 3." 2. The Annex is deleted. Article 5 Article 2 of Regulation (EC) No 2014/2005 is amended as follows: 1. In paragraph 1, point (a) is replaced by the following: (a) by Wednesday each week: wholesale prices for yellow bananas, broken down by country of origin or group of countries of origin, as recorded the previous week on the representative markets listed in Annex XVI to Commission Regulation (EC) No 1580/2007 (*5); (*5) OJ L 350, 31.12.2007, p. 1." 2. Paragraph 2 is replaced by the following: 2. The notifications referred to in this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (*6). (*6) OJ L 228, 1.9.2009, p. 3." Article 6 In Article 1 of Regulation (EC) No 239/2007, paragraph 4 is replaced by the following: 4. The communications referred to in this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (*7). Article 7 Article 5 of Regulation (EC) No 1299/2007 is replaced by the following: Article 5 1. The producing Member States shall notify the Commission by 31 January each year of a list of the recognized producer groups for hops in their Member State. The notification shall specify for each group: (a) the name of the group, (b) the legal address, (c) the date of recognition, (d) number of members, and (e) the area of hops cultivated by the members of the group in the year preceding the notification. 2. The notification to the Commission referred to in paragraph 1 shall be made in accordance with Commission Regulation (EC) No 792/2009 (*8). 3. The list of recognized producer groups containing the names and the addresses of the groups shall be made available to the Member States and to the public by every appropriate means via the information systems put in place by the Commission, including publication on the Internet. Article 8 Regulation (EC) No 543/2008 is amended as follows: 1. In Article 12, paragraph 6 is replaced by the following: 6. Each Member State shall make available to the other Member States and to the Commission, by every appropriate means, including publication on the Internet, the updated list of the approved slaughterhouses registered in accordance with paragraph 1, showing their name and address and the number allotted to each of them. 2. In Article 18(1), the second subparagraph is replaced by the following: By 30 June each year, the national reference laboratories shall notify the Commission of the results of checks mentioned in the first subparagraph. The findings shall be presented for consideration to the Management Committee referred to in Article 195(1) of Regulation (EC) No 1234/2007. 3. The following Article 20a is inserted: Article 20a The notifications to the Commission referred to in Articles 11(4), 11(5), 17(5), 18(1) and 18(2) shall be made in accordance with Commission Regulation (EC) No 792/2009 (*9). (*9) OJ L 228, 1.9.2009, p. 3." 4. Annex XIIa is deleted. Article 9 In Regulation (EC) No 589/2008, Article 37 is replaced by the following: Article 37 Notifications 1. At the request of the Commission, the Member States shall notify the Commission and the other Member States of the information necessary for the application of this Regulation. 2. The notifications to the Commission referred to in this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (*10). Article 10 Regulation (EC) No 617/2008 is amended as follows: 1. In Article 2, paragraph 3 is deleted. 2. Article 9 is replaced by the following: Article 9 Inspection agencies Agencies appointed by each Member State shall check that the provisions of this Regulation are observed. 3. A new Article 11a is inserted: Article 11a Implementation of the notification obligation The notifications to the Commission referred to in Article 3(3) and Article 8(7) of this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (*11). (*11) OJ L 228, 1.9.2009, p. 3." 4. Annex III is amended as follows: (a) The title is replaced by the following: MONTHLY SUMMARY OF PRODUCTION AND MARKETING OF EGGS FOR HATCHING AND FARMYARD POULTRY CHICKS* (b) The text at the end is replaced by the following: * To be transmitted by the Member States in electronic form or uploaded by electronic means to the single entry point for data at Eurostat, in conformity with the technical specifications provided by the Commission (Eurostat) 5. Annex IV is amended as follows: (a) The title is replaced by the following: STRUCTURE AND UTILISATION OF HATCHERIES* (b) The text at the end is replaced by the following: * To be transmitted by the Member States in electronic form or uploaded by electronic means to the single entry point for data at Eurostat, in conformity with the technical specifications provided by the Commission (Eurostat) Article 11 In Regulation (EC) No 826/2008, Article 4 is replaced by the following: Article 4 Conditions for granting aid for olive oil 1. For the purposes of application of Article 33 of Regulation (EC) No 1234/2007, the average price shall be recorded on the representative markets during a period of two weeks at least and notified to the Commission by producing Member States as laid down in Part A of Annex III to this Regulation. 2. The notifications referred to in paragraph 1 shall be made in accordance with Commission Regulation (EC) No 792/2009 (*12). Article 12 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 316, 2.12.2005, p. 1. (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 228, 1.9.2009, p. 3. (4) OJ L 217, 29.8.2003, p. 35. (5) OJ L 94, 31.3.2004, p. 33. (6) OJ L 100, 6.4.2004, p. 8. (7) OJ L 212, 17.8.2005, p. 13. (8) OJ L 324, 10.12.2005, p. 3. (9) OJ L 67, 7.3.2007, p. 3. (10) OJ L 289, 7.11.2007, p. 4. (11) OJ L 157, 17.6.2008, p. 46. (12) OJ L 163, 24.6.2008, p. 6. (13) OJ L 168, 28.6.2008, p. 5. (14) OJ L 223, 21.8.2008, p. 3. 25.6.2010 EN Official Journal of the European Union L 159/18 COMMISSION REGULATION (EU) No 558/2010 of 24 June 2010 amending Annex III to Regulation (EC) No 853/2004 of the European Parliament and of the Council laying down specific hygiene rules for food of animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular Article 10(1) thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down specific hygiene rules for food of animal origin. It provides, inter alia, that food business operators may place products of animal origin on the market only if they have been prepared and handled exclusively in establishments that meet the relevant requirements of Annex III thereto. (2) Chapter VII of Section I of Annex III to Regulation (EC) No 853/2004 provides that meat of domestic ungulates may be transported before the temperature required under that Regulation is attained, if the competent authority so authorises to enable the production of specific products, subject to certain conditions. (3) Accepted knowledge concerning appropriate microbiological and temperature criteria show that a similar provision would be beneficial for the production of foie gras to enable the use of traditional methods of production. (4) Freezing carried out immediately after slaughter and chilling minimises the growth of bacteria and therefore the microbiological load upon thawing. Similarly to the provisions already established for meat of domestic ungulates, meat derived from poultry and lagomorphs intended for freezing should be frozen without undue delay after slaughter and chilling. Consequently, it is appropriate to amend Chapter V of Section II of Annex III to Regulation (EC) No 853/2004 accordingly. (5) The rules laid down in Chapter II, of Section VII of Annex III to Regulation (EC) No 853/2004 include specific requirements for live bivalve molluscs, live echinoderms, live tunicates and live marine gastropods, as regards the microbiological classification of production areas. (6) Article 6 of Regulation (EC) No 854/2004 of the European Parliament and of the Council (2) provides that the Member States are to ensure that the production and placing on the market of live bivalve molluscs, live echinoderms, live tunicates and live marine gastropods undergo official controls as provided for in Annex II thereto. (7) Annex II to that Regulation provides that production areas are to be classified according to the level of faecal contamination. Filter feeder animals, such as bivalve molluscs, can accumulate micro-organisms representing a risk for public health. (8) Marine gastropods are generally not filter feeder animals. Consequently, the risk of accumulation of micro-organisms related to faecal contamination may be considered to be remote. In addition, no epidemiological information has been reported to link the provisions for classification of production areas with risks for public health associated with marine gastropods which are not filter feeders. For this reason, such marine gastropods, should be excluded from provisions on the classification of production areas as laid down in Chapter II, of Section VII of Annex III to Regulation (EC) No 853/2004. (9) Chapter VI of Section VII of Annex III to Regulation (EC) No 853/2004 only provides that individual consumer-sized packages of live bivalve molluscs must be closed and remain closed when transported after leaving the dispatch centre until presented for sale to the final consumer. Accordingly, other packages of live bivalve molluscs are not covered by that requirement. In the interest of public health, it is appropriate to amend that requirement so that all such packages must remain closed until presented to the final consumer. (10) Chapter IX of Section VII of Annex III to Regulation (EC) No 853/2004 establishes specific requirements for pectinidae harvested outside classified production areas. Such requirements should also apply to live marine gastropods which are not filter feeders. Point 4 of that Chapter establishes specific rules for the packaging of pectinidae. It is appropriate that the requirements for packages of live bivalve molluscs when transported from the dispatch centre to retail sale be applicable also to pectinidae and marine gastropods which are not filter feeders harvested outside classified production areas. (11) Point A of Chapter III of Section VIII of Annex III to Regulation (EC) No 853/2004 lays down requirements for handling of fresh fishery products. The definition of fresh fishery products set out in point 3.5 of Annex I to that Regulation does not include thawed unprocessed fishery products and fresh fishery products to which food additives have been added in accordance with the appropriate legislation to ensure preservation. For consistency of Union legislation, the same requirements as for fresh fishery products should apply to those products. (12) Point 2 of Chapter VII and Point 1(b) of Chapter VIII of Section VIII of Annex III to Regulation (EC) No 853/2004 refers to a derogation for whole frozen fish in brine intended for canning from the general temperature requirement for frozen fishery products of not more than  18 °C. For fish frozen in brine a temperature of not more than  9 °C must be achieved for the product. (13) When the whole fish frozen in brine intended for canning is removed from the brine solution used for the freezing process, it is unnecessary that the temperature must be further reduced by other means to not more than  18 °C according with the common practice applied when using the brine method to freeze whole fish intended for canning. (14) Point 1 of Chapter 1 of Section XIV and point 1 of Chapter I of Section XV of Annex III to Regulation (EC) No 853/2004 lay down requirements for raw material used for the production of gelatine and collagen intended for use in food. (15) In January 2005, the European Food Safety Authority published a scientific opinion on the safety of collagen and a processing method for the production of collagen (3). According to this opinion, the use of bones for the production of collagen should not to be considered as a risk for public health It is therefore appropriate to lay down processing requirements in accordance with the opinion of EFSA and specify that the bones used as raw material have to be other than specified risk material as defined in Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (4). Point 1 of Chapter I of Section XV of Annex III should be amended accordingly. (16) For consistency of Union legislation, point 1 of Chapter I, point 1 of Chapter III of Section XIV of Annex III to Regulation (EC) No 853/2004 regarding raw materials for the production of gelatine should be amended accordingly. (17) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 853/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 139, 30.4.2004, p. 206. (3) Opinion of the Scientific Panel on Biological hazards (BIOHAZ) on the safety of collagen and on a processing method for the production of collagen, adopted on 26 January 2005. (4) OJ L 147, 31.5.2001, p. 1. ANNEX Annex III to Regulation (EC) No 853/2004 is amended as follows: 1. In Section II, in Chapter V, points 3 and 4 are replaced by the following: 3. As soon as the meat is cut and, where appropriate, packaged, it must be chilled to a temperature of not more than 4 °C. 4. Meat must attain a temperature of not more than 4 °C before transport, and be maintained at that temperature during transport. However, if the competent authority so authorises, livers for the production of foie gras may be transported at a temperature of more than 4 °C, provided that: (a) such transport takes place in accordance with the requirements that the competent authority specifies in respect of transport from one given establishment to another; and (b) the meat leaves the slaughterhouse, or a cutting room immediately and transport takes no more than two hours. 5. Meat derived from poultry and lagomorphs intended for freezing must be frozen without undue delay. 6. Exposed meat must be stored and transported separately from packaged meat, unless stored or transported at different times or in such a way that the packaging material and the manner of storage or transport cannot be a source of contamination for the meat. 2. Section VII is amended as follows: (a) In the introductory part of that Section, point 1 is replaced by the following: 1. This Section applies to live bivalve molluscs. With the exception of the provisions on purification, it also applies to live echinoderms, live tunicates and live marine gastropods. Provisions on classification of production areas set out in Chapter II part A of that Section do not apply to marine gastropods which are not filter feeders. (b) In Chapter VI, point 2 is replaced by the following: 2. All packages of live bivalve molluscs leaving dispatch centres or destined for another dispatch centre, must be closed. Packages of live bivalve molluscs, intended for direct retail sale, must remain closed until they are presented for sale to the final consumer. (c) Chapter IX is replaced by the following: CHAPTER IX: SPECIFIC REQUIREMENTS FOR PECTINIDAE AND MARINE GASTROPODS WHICH ARE NOT FILTER FEEDERS HARVESTED OUTSIDE CLASSIFIED PRODUCTION AREAS Food business operators harvesting pectinidae and marine gastropods, which are not filter feeders, outside classified production areas or handling such pectinidae and/or such marine gastropods must comply with the following requirements: 1. Pectinidae and marine gastropods, which are not filter feeders, may not be placed on the market unless they are harvested and handled in accordance with Chapter II, Part B, and meet the standards laid down in Chapter V, as proved by a system of own-checks. 2. In addition, where data from official monitoring programmes enable the competent authority to classify fishing grounds  where appropriate, in cooperation with food business operators  the provisions of Chapter II, Part A, apply by analogy to pectinidae 3. Pectinidae and marine gastropods, which are not filter feeders, may not be placed on the market for human consumption otherwise than via a fish auction, a dispatch centre or a processing establishment. When they handle pectinidae and/or such marine gastropods, food business operators operating such establishments must inform the competent authority and, as regards dispatch centres, comply with the relevant requirements of Chapters III and IV. 4. Food business operators handling pectinidae and live marine gastropods, which are not filter feeders, must comply: (a) with the documentary requirements of Chapter I, points 3 to 7, where applicable. In this case, the registration document must clearly indicate the location of the area where the pectinidae and/or live marine gastropods were harvested; or (b) with the requirements of Chapter VI, point 2 concerning the closing of all packages of live pectinidae and live marine gastropods dispatched for retail sale and Chapter VII concerning identification marking and labelling. 3. Section VIII is amended as follows: (a) In the introductory part of that Section, point 1 is replaced by the following: 1. This Section does not apply to bivalve molluscs, echinoderms, tunicates and marine gastropods if they are still alive when placed on the market. With the exception of Chapters I and II, it applies to such animals when not placed on the market live, in which case they must have been obtained in accordance with Section VII. It applies to thawed unprocessed fishery products and fresh fishery products to which food additives have been added in accordance with the appropriate Union legislation. (b) In Chapter VII, point 2 is replaced by the following: 2. Frozen fishery products must be kept at a temperature of not more than  18 °C in all parts of the product; however, whole fish initially frozen in brine intended for the manufacture of canned food may be kept at a temperature of not more than  9 °C. (c) In Chapter VIII, point 1(b) is replaced by the following: (b) frozen fishery products, with the exception of whole fish initially frozen in brine intended for the manufacture of canned food, must be maintained during transport at an even temperature of not more than  18 °C in all parts of the product, possibly with short upward fluctuations of not more than 3 °C. 4. In Section XIV, in Chapter I, point 1(a) is replaced by the following: (a) bones, other than specified risk materials as defined in Article 3(1)(g) of Regulation (EC) No 999/2001 of the European Parliament and of the Council (*1); (*1) OJ L 147, 31.5.2001, p 1." 5. Section XV is amended as follows: (a) In Chapter I, point 1 is replaced by the following: 1. For the production of collagen intended for use in food, the following raw materials may be used: (a) bones, other than specified risk materials as defined in Article 3(1)(g) of Regulation (EC) No 999/2001; (b) hides and skins of farmed ruminant animals; (c) pig skins; (d) poultry skin; (e) tendons and sinews; (f) wild game hides and skins; and (g) fish skin and bones. (b) In Chapter III, point 1 is replaced by the following: 1. The production process for collagen must ensure that: (a) all ruminant bone material derived from animals born, reared or slaughtered in countries or regions with a controlled or undetermined BSE risk as determined in accordance with Article 5 of Regulation (EC) No 999/2001 is subjected to a process which ensures that all bone material is finely crushed and degreased with hot water and treated with dilute hydrochloric acid (at a minimum concentration of 4 % and pH < 1,5) over a period of at least two days; this treatment must be followed by pH adjustment using acid or alkali followed by one or more rinses, filtration and extrusion, or by any approved equivalent process; (b) raw material other than that referred to in point (a) must be subjected to a treatment involving washing, pH adjustment using acid or alkali followed by one or more rinses, filtration and extrusion, or by an approved equivalent process; the extrusion step may not be carried out when manufacturing low molecular collagen from raw materials of non-ruminant origin. 25.6.2010 EN Official Journal of the European Union L 159/22 COMMISSION REGULATION (EU) No 559/2010 of 24 June 2010 establishing the standard import values for determining the entry price of certain fruit and vegetables THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules for Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (2), and in particular Article 138(1) thereof, Whereas: Regulation (EC) No 1580/2007 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in Annex XV, Part A thereto, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 138 of Regulation (EC) No 1580/2007 are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 25 June 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 350, 31.12.2007, p. 1. ANNEX Standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 MA 44,4 MK 39,0 TR 53,0 ZZ 45,5 0707 00 05 MK 36,4 TR 118,5 ZZ 77,5 0709 90 70 TR 99,2 ZZ 99,2 0805 50 10 AR 80,3 TR 97,3 US 84,1 ZA 91,7 ZZ 88,4 0808 10 80 AR 89,3 BR 83,0 CA 68,4 CL 93,9 CN 56,5 NZ 116,6 US 137,2 UY 160,6 ZA 89,5 ZZ 99,4 0809 10 00 TR 236,2 ZZ 236,2 0809 20 95 SY 178,6 TR 314,4 US 700,6 ZZ 397,9 0809 30 TR 149,8 ZZ 149,8 0809 40 05 AU 185,7 EG 218,2 IL 92,2 US 373,2 ZZ 217,3 (1) Nomenclature of countries laid down by Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). Code ZZ stands for of other origin. Corrigenda 25.6.2010 EN Official Journal of the European Union L 159/24 Corrigendum to the Statement of revenue and expenditure of the European Network and Information Security Agency for the financial year 2009  Amending Budget No 2 ( Official Journal of the European Union L 18 of 22 January 2010 ) 1. On page 10, column New amount of the table, Title 2  Total should read 505 200 and Grand total should read 8 117 200; 2. After the Expenditure table, the following table should be added: Establishment plan Function group and grade 2008 2009 Authorised Authorised Permanent Temporary Permanent Temporary AD 16     AD 15  1  1 AD 14     AD 13     AD 12  3  3 AD 11     AD 10  4  4 AD 9  7  7 AD 8  5  5 AD 7  9  9 AD 6     AD 5     Total grade AD  29  29 AST 11     AST 10     AST 9     AST 8     AST 7     AST 6     AST 5  7  7 AST 4  1  1 AST 3    2 AST 2  5  3 AST 1  2  2 Total grade AST  15  15 Total staff  44  44